

Exhibit 10.1


FORM OF
RESTRICTED SHARE AGREEMENT
FOR CERTAIN EXECUTIVE OFFICERS
UNDER THE AIRCASTLE LIMITED
2014 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “Restricted Share Agreement”), dated as of _________
__, 20__ (the “Date of Grant”), is made by and between Aircastle Limited, a
Bermuda exempted Company (the “Company”) and [ ] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Aircastle Limited 2014 Omnibus Incentive Plan (as amended from time to time,
the “Plan”). Where the context permits, references to the Company shall include
any successor to the Company.
1.     Grant of Restricted Shares. The Company hereby grants to the Participant
the number of Shares set out in Schedule 1 hereto in the column labeled
“Restricted Share Grant” (such shares, the “Restricted Shares”), subject to all
of the terms and conditions of this Restricted Share Agreement and the Plan.
2.     Lapse of Restrictions.
(a)    Vesting.
(i) General. Except as otherwise set forth in this Section 2(a), the
restrictions on Transfer (as defined in Section 6(a) hereof) set forth in
Section 2(b) hereof shall lapse with respect to the number of Restricted Shares
specified for each date under the columns labeled “Vesting Dates” as set out in
Schedule 1 hereto (each such date a “Vesting Date”), subject in each case to the
continued employment of the Participant by the Company or one of its
Subsidiaries or Affiliates from the date hereof through the relevant Vesting
Date, and provided that the Participant has not given notice of resignation as
of each such Vesting Date, subject to paragraph (ii) of this Section 2(a).
(ii) Following Certain Terminations of Employment. Subject to the next sentence,
upon termination of the Participant's employment with the Company and its
Subsidiaries and Affiliates for any reason any Restricted Shares in respect of
which the restrictions on Transfer described in this Section 2 shall not already
have lapsed shall be immediately repurchased by the Company at a price equal to
the par value per Share and neither the Participant nor any of the Participant's
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Shares. Notwithstanding the
foregoing:
(x)    in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated by the Company without Cause (as defined
in the Participant’s employment agreement) or by the Participant with Good
Reason (as defined in the Participant’s employment agreement), then the
Restricted Shares (if any) will continue to vest on the Vesting Dates set forth
on Schedule I, subject to the Participant’s execution of a separation agreement
prepared by the Company (or any Subsidiary of Affiliate) which includes, inter
alia, a general release of claims; and
(y) in the event that the Participant's employment is terminated (A) by the
Company without Cause (as defined in the Participant’s employment agreements),
(B) as a result of the Company’s non-renewal of the Participant’s term of
employment or (C) by the Participant for Good Reason (as defined in the
Participant’s employment agreement), in each case within 120 days prior to or
within 12 months following a Change of Control, then 100% of the Restricted
Shares that are not vested as of the date of such termination shall immediately
vest, and the restrictions on Transfer of such Restricted Shares set out in
Section 2(b) shall lapse; and
(z) in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated in connection with the death or Disability
of the Participant, then 100% of the Restricted Shares that are not vested as of
the date of such termination shall immediately vest, and the restrictions on
Transfer of such Restricted Shares set out in Section 2(b) shall lapse.



-1-

--------------------------------------------------------------------------------



(b)    Restrictions. Until the restrictions on Transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no Transfer of the Restricted Shares or any of the Participant’s rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Administrator determines
otherwise, upon any attempt to Transfer Restricted Shares or any rights in
respect of Restricted Shares, before the lapse of such restrictions, such
Restricted Shares, and all of the rights related thereto, shall be immediately
repurchased by the Company at a price equal to the par value per Share.
3.     Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems necessary or appropriate to the number and kind of
securities or other property (including cash) issued or issuable in respect of
outstanding Restricted Shares.
4.      Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant's rights hereunder.
5.     Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company,
c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor, Stamford, CT
06902, Attn: General Counsel and (ii) if to the Participant, using the contact
information on file with the Company. Either party hereto may change such
party’s address for notices by notice duly given pursuant hereto.
6.     Protections Against Violations of Agreement.
(a)    Until such time as the Restricted Shares are fully vested in accordance
with Section 2(a) hereof, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Shares or any agreement or commitment to do
any of the foregoing (each a “Transfer”) by any holder thereof in violation of
the provisions of this Restricted Share Agreement will be valid, except with the
prior written consent of the Board of Directors of the Company (such consent
shall be granted or withheld in the sole discretion of the Board of Directors).
(b)    Any purported Transfer of Restricted Shares or any economic benefit or
interest therein in violation of this Restricted Share Agreement shall be null
and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Restricted Shares or any
economic benefit or interest therein transferred in violation of this Restricted
Share Agreement shall not be entitled to be recognized as a holder of such
Shares.
(c)    Without prejudice to the foregoing, in the event of a Transfer or an
attempted Transfer in violation of this Restricted Share Agreement, the Company
shall have the right (in its sole discretion) to require a repurchase from the
Participant of such Restricted Shares that are the subject of the Transfer or
attempted Transfer at a price per Share equal to the par value per Share.
7.     Taxes.
(a)    The Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Restricted Share Agreement. The Participant shall pay to
the Company promptly upon request, and in any event at the time the Participant
recognizes taxable income in respect to the Restricted Shares, an amount equal
to the taxes the Company determines it is required to withhold at the lowest
applicable rate determined by the Company under applicable tax laws with respect
to the Restricted Shares. The Participant may satisfy the foregoing requirement
by making a payment to the Company in cash or, with the approval of the
Administrator, in its sole discretion, by electing to have the Company
repurchase Shares which the Participant already owns and in such event the
Company shall repurchase such number of Shares having a value equal to the
minimum amount of tax required to be withheld. Such Shares shall be valued at
their Fair Market Value on the date as of which the amount of tax to be withheld
is determined. Any fractional amounts shall be settled in cash.



-2-

--------------------------------------------------------------------------------



The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change, and it is the sole responsibility of the
Participant to obtain his or her own advice as to the tax treatment of the terms
of this Restricted Share Agreement.


BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT HE OR SHE HAS
REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE
OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.



9.
Confidentiality.



(a)    The Participant acknowledges that during the period of his service with
the Company he shall have access to the Company’s Confidential Information (as
defined below). All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires the Participant to do so. The Participant
agrees that the Participant shall not at any time during the term of the
Participant’s service or thereafter, without the Company’s prior written
consent, disclose to any person (individual or entity) any information or any
trade secrets, plans or other information or data, in whatever form, (including,
without limitation, (a) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(b) any Proprietary Information (as defined below)), concerning the Company’s or
any of its affiliated companies’ or customers’ practices, businesses,
procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant’s service by the Company. The
Participant hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on the
Participant’s activities contained in this Agreement and such other
nondisclosure policies of the Company are required for the Company’s reasonable
protection. Confidential Information shall not include any information that has
otherwise been disclosed to the public not in violation of this Agreement. This
confidentiality provision shall survive the termination of this Restricted Share
Agreement and shall not be limited by any other confidentiality agreements
entered into with the Company or any of its affiliates.


(b)    With respect to any Confidential Information that constitutes a “trade
secret” pursuant to applicable law, the restrictions described above shall
remain in force for so long as the particular information remains a trade secret
or for the two year period immediately following termination of the
Participant’s service for any reason, whichever is longer. With respect to any
Confidential Information that does not constitute a “trade secret” pursuant to
applicable law, the restrictions described above shall remain in force during
the Participant’s service and for the two year period immediately following
termination of Participant’s service for any reason.


(c)    The Participant agrees that the Participant shall promptly disclose to
the Company in writing all information and inventions generated, conceived or
first reduced to practice by him alone or in conjunction with others, during or
after working hours, while in the employ of the Company (all of



-3-

--------------------------------------------------------------------------------



which is collectively referred to in this Agreement as “Proprietary
Information”); provided, however, that such Proprietary Information shall not
include (a) any information that has otherwise been disclosed to the public not
in violation of this Agreement and (b) general business knowledge and work
skills of the Participant, even if developed or improved by the Participant
while in the employ of the Company. All such Proprietary Information shall be
the exclusive property of the Company and is hereby assigned by the Participant
to the Company. The Participant’s obligation relative to the disclosure to the
Company of such Proprietary Information anticipated in this Section shall
continue beyond the Participant’s termination of service and the Participant
shall, at the Company’s expense, give the Company all assistance it reasonably
requires to perfect, protect and use its right to the Proprietary Information.


10. Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of Bermuda.


11. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Restricted Share Agreement
shall be subject to all terms and conditions of the Plan and this Restricted
Share Agreement.


12. Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. To the extent the terms of Section 9 above conflict with any
prior agreement between the parties related to such subject matter, the terms of
Section 9 shall supersede such conflicting terms and control. Headings to
Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no affect on the interpretation hereof.
13. Survival of Terms. This Restricted Share Agreement shall apply to and bind
the Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
14. Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Share lapse as provided in Section 2(a) hereof, the
Participant shall have all the rights of a shareholder with respect to the
Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Participant shall have the right to vote the Restricted Shares
and to receive any ordinary dividends paid to or made with respect to the
Restricted Shares.
15. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Shares, this Restricted Share Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
16. Authority of the Administrator; Disputes. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.
17. Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Participant
Restricted Share Agreement.
18. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share



-4-

--------------------------------------------------------------------------------



Agreement. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Restricted Share Agreement.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.




AIRCASTLE LIMITED


By     
Name     
Title     




[NAME OF PARTICIPANT]


___________________________________


 
Aircastle Limited
 
 
 
 
Restricted Share Grant Summary
 
 
Schedule 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted
 
Vesting Shares
 
Name
 
Share Grant
 
1/1/2016
1/1/2017
1/1/2018



EXHIBIT A
ELECTION UNDER SECTION 83(b)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.
The name address, taxpayer identification number and taxable year of the
undersigned are as follows:



NAME OF TAXPAYER:                                 


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                         


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2. The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.01 per share, of Aircastle
Limited (“Company”).


3. The date on which the property was transferred is: ________________, 20__.


4. The property is subject to the following restrictions: The property may not
be transferred and is subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions in such agreement.


5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $ ______________.


6. The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__        
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__        
Spouse of Taxpayer







-5-